Title: To George Washington from Peter Greene, 31 March 1792
From: Greene, Peter
To: Washington, George



May it please your Excellency,
Boston 31st March 1792.

To pardon the liberty that I have presumed in the present occasion to offer myself to your Excellency, as a Major, to serve in

one of the New Regiments against the Hostile Indians—should that office be Vacant—at the same time I must believe Your Excellency will be surprised that such liberty should be presumed, by one who is a stranger to Your Excellency—Sir, if it will not be presumption in me to inform Your Excellency that at the Age of 19 Years, I was appointed an Ensign in Colo. Hitchcock’s Regiment at Prospect Hill, in the Year 1775, and in September following I went thro’ the Wilderness with Colo. Arnold, to Quebec, after the unfortunate attack upon that City, I was appointed Adjutant, of that Regiment, by Colo. Arnold, until that Corps returned Home—in the year 1777 I was appointed Officer of Marines on Board the Continental Ship, “Queen, of France”—in the year 1780 I was taken Prisoner of War, at Charleston S. Carolina under the Command of General Lincoln, and returned Home a prisoner on parole—and in the year 1787 when Daniel Shayes, Commenced a rebellion in the State of Massachusetts, I was appointed to Command a Company by Governor Bowdoin, and went out under the Command of General Lincoln, against Said Shayes.
I now Sir, hold a Lieutenant Colonels, Commission, in the first Regiment of Millitia, in the County of Suffolk, in the town of Boston. I thought it my duty to acquaint Your Excellency, of these particulars as being a Stranger—Should your Excellency desire further information with respect to my Character, or Abilities, I would refer your Excellency, to Governor Hancock, or to the Hon. Thomas Russell Esqr.—if your Excellency should think p[r]oper to Confer on me such an Office, I hope it will be in my power to give such satisfaction, as may be agreeable to Your Excellency, and the United States. Being with great Respect Sir Your Excellency’s Most Obedient & most Humble Servant

Peter Greene.

